                   Case 1:20-cv-00989-TNM Document 12 Filed 04/24/20 Page 1 of 2



                                  IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLUMBIA

         JANI-KING INTERNATIONAL, INC.,                         )
         a corporation organized under                          )
         the laws of the State of Texas,                        )
                                                                )
         JANI-KING FRANCHISING, INC.,                           )
         a corporation organized under                          )
         the laws of the State of Texas,                        )
                                                                )
                  and                                           )
                                                                )
         OHIO SERVICES-CLE, LLC                                 )
         dba JANI-KING OF CLEVELAND,                            )
         a limited liability company organized                  )
         under the laws of the State of Ohio,                   )
                                                                ) Case No.: 1:20-cv-989
                                   Plaintiffs,                  )
                  v.                                            )
                                                                )
         UNITED STATES SMALL BUSINESS                           )
         ADMINISTRATION,                                        )
                                                                )
                  and                                           )
                                                                )
         JOVITA CARRANZA,                                       )
         in her official capacity as Administrator of the       )
         United States Small Business Administration,           )
                                                                )
                                   Defendants                   )
                                                                )


                                                 JOINT STATUS REPORT

                 Plaintiffs (Jani-King International, Inc., Jani-King Franchising, Inc., and Ohio Services-

        CLE, LLC dba Jani-King of Cleveland) and Defendants (the United States Small Business

        Administration and Jovita Carranza), by counsel, pursuant to the Court’s Order of April 23, 2020,

        have met and conferred, and hereby report that they propose the following schedule for resolution

        of this matter:




Error! Unknown document property name.
                   Case 1:20-cv-00989-TNM Document 12 Filed 04/24/20 Page 2 of 2



         Event                                             Parties’ Proposal

         Plaintiffs’ filing of Amended Complaint           Monday, April 27, 2020

         Parties’ filing of dispositive motions            Monday, May 4, 2020

         Oppositions to dispositive motions                Monday, May 11, 2020

         Replies in support of dispositive motions         Wednesday, May 13, 2020

         Hearing on dispositive motions                    Friday, May 15, 2020
         (subject to the Court’s availability)


         Date: April 24, 2020                              Respectfully submitted,

         By: /s/ Michael J. Lockerby                       By:   /s/ James J. Gilligan
                   Counsel                                            Counsel

         Michael J. Lockerby (D.C. Bar No. 502987)         JOSEPH H. HUNT
         Frank S. Murray, Jr. (D.C. Bar No. 1142916)       Assistant Attorney General
         Jack G. Haake (D.C. Bar No. 1024798)              DAVID M. MORRELL
         FOLEY & LARDNER LLP                               Deputy Assistant Attorney General
         Washington Harbour                                JOHN R. GRIFFITHS
         3000 K Street, N.W., Sixth Floor                  Director
         Washington, D.C. 20007-5143                       ERIC WOMACK
         (202) 672-5300                                    Assistant Director
         (202) 672-5399 (fax)
                                                           JAMES J. GILLIGAN
         Peter L. Loh (admitted pro hac vice)              Special Litigation Counsel
         FOLEY & LARDNER LLP                               INDRANEEL SUR
         2021 McKinney Avenue, Suite 1600                  Trial Attorney
         Dallas, Texas 75201                               United States Department of Justice
         (214) 999-3000                                    Civil Division, Federal Programs Branch
         (214) 999-4667 (fax)                              P.O. Box 883, Ben Franklin Station
                                                           Washington, DC 20044
         Counsel for Plaintiffs,
         Jani-King International, Inc.,                    Telephone: (202) 514-3358
         Jani-King Franchising, Inc., and                  E-mail:    James.Gilligan@usdoj.gov
         Ohio Services–CLE, LLC
         dba Jani-King of Cleveland                        Counsel for Defendants




                                                       2
Error! Unknown document property name.
